DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered. 
			              Status of the Application
2.	Acknowledgement is made of the amendment received on 3/21/2022. Claims 1, 2, 4-10 & 12-22 are pending in this application. Claims 3 & 11 are canceled. Claims 12-18 are withdrawn. Claims 21-22 are new. 
Claims 1, 2, 4-10 & 19-22 are examined in this Office Action.
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 5, line 2: delete “comprise” and insert --comprises--.
Re claim 6, page 4, line 3: delete “and”. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 6-10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2019/0181315) in view of Andrews et al. (US 2014/0021493), Tsujimura et al. (US 2005/0269287) & Hsu (US 2009/0046432). 
Re claims 1, 2, 6 & 10, Liao teaches, Fig. 12, [0033, 0037, 0043, 0045, 0050, 0054], a circuit board and a light-emitting diode (LED) light system comprising: 
-a carrier (ceramic plate 10); 
-a body (120, 130) on the carrier (10), the body comprising: 
a stack of dielectric layers (120, 130), 
a plurality of vias (holes 132) formed completely through a thickness of the plurality of dielectric layers (120, 130), and 
a metal material (11, 17) filling the plurality of vias (forming conductive via 170 & 11); and
-a conductive pad (contact 170 and/or 19) on a top surface of each of the plurality of vias opposite the ceramic carrier (10), and 
-a light-emitting diode (LED) array (light emitting devices 18) on the circuit board (1). 


    PNG
    media_image1.png
    250
    344
    media_image1.png
    Greyscale

	Liao does not teach Aluminum Nitride (AlN) carrier. 
	Andrews teaches “One of the best ceramic substrates for heat transfer is aluminum nitride (AlN).” [0005]. 
	As taught by Andrews, one of ordinary skill in the art would utilize the above teaching to obtain Aluminum Nitride as the carrier, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Andrews in combination Liao due to above reason. 
Liao/Andrews does not teach adjacent pairs of the plurality of vias being spaced apart at a width in range of 20 m to 200 um & each of the plurality of vias having a width in a range of 50 um to 200 um. 
Tsujimura teaches “Each via-conductor has a diameter of about 50 um to 120 um, preferably 60 um to 110 um. A clearance or rather distance between the via-conductors is preferably about 100 um to 600 um, preferably 150 um to 450 um” [0053]. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Tsujimura in combination Liao/Andrews due to above reason.
Andrews teaches the use of solder mask [0083], but Liao/Andrews/Tsujimura does not teach a soldermask layer coving a top surface of the body opposite the AIN carrier, including the spaces between the adjacent pairs of the plurality of vias and portions of top surfaces of the stack of dielectric layers and the metal material that are not covered by the conductive pad.
Hsu teaches a soldermask layer (35) covering a top surface of the body opposite the carrier (32), including the spaces between the adjacent pairs of the plurality of vias (311, 312) and portions of top surfaces of the stack of dielectric layers and the metal material (311) that are not covered by the conductive pad (324) (Figs. 3D & 4C, [0012, 0035]).
As taught by Hsu, one of ordinary skill in the art would utilize and modify the above teaching into Liao to obtain a soldermask layer as claimed that covering the carrier, the spaces between the vias, the dielectric layers and the metal material, because it aids enhancing protection and providing package substrate that exhibits enhanced electrical performance and product reliability. 

Re claim 4, in combination cited above, Tsujimura teaches the metal material comprises one of copper, silver and nickel [0049]. 
Re claim 7, in combination cited above, Liao teaches the LED array (18) comprising a plurality of emitters (LED devices 18), and a pair of conductive pads (contacts 170 and/or 19) coupled to each of the plurality of emitters (18) (Fig. 12); and Andrews teaches a monolithic LED array [0072].  
Re claim 8, in combination cited above, Liao teaches each of the plurality of pairs of conductive pads (170, 19) of the circuit board (1) is electrically coupled to a respective one of the pairs of conductive pads (184, 186) electrically coupled to each of the plurality of emitters (182) (Fig. 12).
Re claim 9, Liao teaches the LED array (18) comprises a plurality of individual LED devices (182) each having a pair of conductive pads (184, 186), and each of the plurality of pairs of conductive pads (170, 19) of the circuit board (1) is electrically coupled to a respective one of the pairs of conductive pads (184, 186) of one of the plurality of individual LED devices (182) (Fig. 12).
Re claims 19 & 20, Liao/Andrews/Tsujimura/Hsu does not explicitly teach the stack dielectric layers has a total thickness in a range of 20 um to 50 um.  
Tsujimura does teaches “The respective dielectric ceramic layers 15 each has a thickness of about 1 um to 10 um” [0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Tsujimura to obtain a total thickness in a range of 20 um to 50 um, because thickness of layers are known to .
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao as modified by Andrews/Tsujimura/Hsu as applied to claim 1 above, and further in view of Holmes et al. (US 2014/0061930).
	The teachings of Liao/Andrews/Tsujimura/Hsu have been discussed above. 
	Re claim 5, Liao/Andrews/Tsujimura/Hsu does not explicitly teach the stack of dielectric layers comprise an organic dielectric material. 
	Holmes teaches the stack of dielectric layers comprise an organic dielectric material (e.g. organic polymer) [0030].
	As taught by Holmes, one of ordinary skill in the art would utilize organic material as material of the stack of dielectric layers, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Holmes in combination Liao/Andrews/Tsujimura/Hsu due to above reason. 
6.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao as modified by Andrews/Tsujimura/Hsu as applied to claims 1, 19 & 20 above, and further in view of Cole et al. (US 5,073,814). 
	The teachings of Liao/Andrews/Tsujimura/Hsu have been discussed above. 
Re claims 21 & 22, Liao/Andrews/Tsujimura/Hsu does not teach the stack of dielectric layers comprises a plurality of dielectric layers stacked one top of the other with no intervening metal between adjacent layers. 
Cole teaches the stack of dielectric layers (20) comprises a plurality of dielectric layers (24, 26) stacked one top of the other with no intervening metal between adjacent layers (Fig. 1, col. 9, last par.). 
As taught by Cole, one of ordinary skill in the art would utilize the above teaching to obtain the stack of dielectric layers as claimed, because it aids in providing dielectric layers in a high density interconnection structure, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Holmes in combination Liao/Andrews/Tsujimura/Hsu due to above reason. 
Response to Arguments
7.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/23/22